 Case: 5:20-cv-00149-KKC Doc #: 15 Filed: 11/13/20 Page: 1 of 5 - Page ID#: 125




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCI{Y
                                CENTRAL DIVISION
                                   LEXINGTON


Sunbelt Rentals, Inc.,                               CIVIL ACTION NO. 5:20-149-KKC

      Plaintiff,


v.                                                        ORDER AND OPINION


Barnett Energy, LLC,

      Defendant.



                                         *** *** ***
       Plaintiff Sunbelt Rentals, Inc. moves for an award of attorneys' fees and costs. (DE

13.) For the following reasons, the Court grants the motion.

       I.        Background

       In 2019, Plaintiff Sunbelt Rentals, Inc. ("Sunbelt"), a rental company for construction

equipment, approved Barnett Energy, LLC's ("Barnett") online credit application. (DE 1 ,i,r

5, 9.) This established an open account through which Barnett could rent from Sunbelt on

credit. (DE 1 ,r 9.) The online credit application included a rental agreement that governed

the open account. (DE 1 ,1 10; DE 1-2.) One provision in the agreement stated:

       If collection of amounts due requires the assistance of a collection agency or
       attorneys, suit is brought hereon, or it is enforced through any judicial
       proceeding whatsoever, I/We agree (a) that Sunbelt reserves the right to bring
       legal action in whatever jurisdiction Sunbelt deems necessary, whose laws, at
       the option of Sunbelt, shall govern this Agreement, and (b) to pay all costs and
       expenses of collection, including but not limited to, reasonable attorney's fees,
       not exceeding a sum equal to fifteen percent (15%) of the outstanding balance
       owing, plus all other reasonable expenses incurred by Sunbelt in exercising
       any of Sunbelt's right and remedies.

(DE 1-2 at 2.)


                                              1
  Case: 5:20-cv-00149-KKC Doc #: 15 Filed: 11/13/20 Page: 2 of 5 - Page ID#: 126




       Thereafter, Barnett rented equipment from Sunbelt. (DE 1 ,r 11.) However, Sunbelt

alleges that Barnett failed to fully pay Sunbelt· for the rentals. (DE 1   ,r   13.) On April 10,

2020, Sunbelt brought a breach of contract claim against Barnett, seeking to recover the

principal amount of the unpaid invoices, service charges accrued because of the delinquent

invoices, and associated attorneys' fees and costs. (DE 1 at 3.)

       On June 1, 2020, the Clerk of Court entered default against Barnett after Barnett

failed to respond to Sunbelt's complaint within the time required under Federal Rule of Civil

Procedure 12(a). (DE 8.) Sunbelt then moved for default judgment against Barnett on June

23, 2020, which this Court granted. (DE 9; DE 12.) In granting the default judgment, the

Court found Barnett liable for the unpaid principal amount of $136,666.63, service charges

of $15,852.42 accrued through June 17, 2020, prejudgment interest of $3,623.95 accrued

through June 17, 2020, and any service charges or interest subsequently accrued. (DE 12 at

2.) Therefore, the total default judgment equaled $156,143.00, excluding services charges

and interest not yet accrued. The Court also found Barnett liable for Sunbelt's reasonable

and necessary attorneys' fees and costs. (DE 12 at 3.)

       On July 22, 2020, Sunbelt moved for an award of attorneys' fees and costs. (DE 13.)

In its motion, Sunbelt seeks attorneys' fees totaling $13,143.00 and litigation costs totaling

$795.88. (DE 13 at 1.) To support its motion, Sunbelt submits a declaration from the lead

attorney on the matter, providing the hourly rates for the attorneys and paralegals from her

law firm who performed work on the case. (See DE 13-1.) The hourly rate for each is

commensurate with rates charged for other clients across the United States. (DE 13-1        ir,r 4,
7-13.) The declaration also includes itemized invoices from the law firm that reflect the fees

and costs accrued. (DE 13-1 ,r 15; DE 13-2.) For the 51.3 hours expended, the law firm billed

a total of $16,088.00, applied discounts of $2,945.00, and ultimately charged a total of


                                              2
  Case: 5:20-cv-00149-KKC Doc #: 15 Filed: 11/13/20 Page: 3 of 5 - Page ID#: 127




$13,143.00 in attorneys' fees. (DE 13-1   ,r 15; DE   13-2.) It also charged $795.88 in litigation

costs. (DE 13-1   ,r   16.)

       II.    Analysis

       "In a diversity case[,] attorney's fees should be awarded only if authorized under state

law." Acwoo lnt'l Steel Corp. u. Toko Kaiun Kaish, Ltd., 840 F.2d 1284, 1291 (6th Cir. 1988).

In Kentucky, courts apply the American Rule regarding attorneys' fees, which requires

parties to pay their own fees and costs. Rumpel u. Rumpel, 438 S.W.3d 354, 360 (Ky. 2014).

But parties may recover attorneys' fees and costs if a contract allows for such recovery. Aetna

Cas. & Sur. Co. v. Kentucky, 179 S.W.3d 830, 842 (Ky. 2005).

       Having successfully secured a default judgment against Barnett, the open account's

governing agreement allows Sunbelt to recover attorneys' fees and costs. The agreement

specifically states that Barnett must "pay all costs and expenses of collection, including ...

reasonable attorney's fees, not exceeding a sum equal to fifteen percent (15%) of the

outstanding balance owing, plus all other reasonable expenses incurred[.]" (DE 1-2 at 2.)

Therefore, the sole remaining issue is the amount of attorneys' fees and costs this Court

should award to Sunbelt.

       "[f]he amount of an attorney-fee award is a matter entrusted to the discretion of the

trial court." A & A Mech., Inc. v. Therm,al Equip. Sales, Inc., 998 S.W.2d 505, 514 (Ky. Ct.

App. 1999). The trial court must determine whether the award is reasonable, considering all

relevant factors. Capitol Cadillac Olds, Inc. v. Roberts, 813 S.W.2d 287, 293 (Ky. 1991). In

doing so, the trial court "should require parties seeking attorney fees to demonstrate that the

amount sought is not excessive and accurately reflects the reasonable value of bona fide legal

expenses incurred." Id.

       Here, Sunbelt seeks attorneys' fees totaling $13,143.00 and litigation costs totaling

$795.88 for a total fee award of $13,938.88. In its discretion and considering all relevant
                                               3
    Case: 5:20-cv-00149-KKC Doc #: 15 Filed: 11/13/20 Page: 4 of 5 - Page ID#: 128




factors, the Court finds the award reasonable. Based on the 51.3 hours that the law firm

expended on the matter and the $13,143.00 in fees accrued, the law firm charged an average

hourly rate of $256.20, a reasonable hourly rate.1 ("[T]he attorney's fee awarded should

consist of the product of counsel's reasonable hours, multiplied by a reasonable hourly rate,

which provides a 'lodestar' figure[.]" Cf Meyers u. Chapman Printing Co., 840 S.W.2d 814,

826 (Ky. 1992) (citing Hensley u. Echerhart, 461 U.S. 424, 433 (1983)). The law firm also

applied a discount, decreasing the total amount of fees owed. The attorneys' fees represent

8.6% of Barnett's outstanding balance, less than the 15% maximum allowed under the

agreement. 2 Finally, the attorneys' fees incurred are only 8.4% of the total default judgment

award. 3

        Mornover, through its submissions, Sunbelt demonstrated that the award is not

excessive and accurately reflects the reasonable value of bona fide legal expenses incurred.

Both the declaration from Sunbelt's lead attorney and the itemized invoices describe, in

detail, the hourly rates of those who worked on the matter and the fees and costs associated

with the work performed.          The declaration establishes that the hourly rates for work

performed on behalf of Sunbelt is in line with that of the homly rates for work performed on

behalf of the law firm's other clients. The Court does not find that any of the rates, fees, or

costs described were unreasonable, given the work performed. Accordingly, the Court grants

Sunbelt's motion for an award of attorneys' fees and costs.




1 $13,143.00..;.. 51.3 hours
2 $13,143.00..;.. ($136,666.63 + $15,852.42)
3 $13,143.00..;.. $156,143.00


                                                4
Case: 5:20-cv-00149-KKC Doc #: 15 Filed: 11/13/20 Page: 5 of 5 - Page ID#: 129




    III.      Conclusion

    For the foregoing reasons, the Court hereby ORDERS:

    1. Plaintiff Sunbelt Rental, Inc.'s motion (DE 13) for an award of attorneys' fees and

           costs is GRANTED; and

    2. Defendant Barnett Energy, LLC must pay attorneys' fees totaling $13,143.00 and

           litigation costs totaling $795.88 to Sunbelt for a total fee award of $13,938.88.




                                               5
